- Prepared by EDGARX.com United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-17321 TOR MINERALS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 74-2081929 (I.R.S. Employer Identification No.) 722 Burleson Street, Corpus Christi, Texas 78402 (Address of principal executive offices) (361) 883-5591 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Common Stock, $1.25 par value Shares Outstanding as of July 28, 2016 3,541,703 1 Table of Contents Part I - Financial Information Page No. Item 1. Condensed Consolidated Financial Statements Consolidated Statements of Operations Three and six months ended June 30, 2016 and 2015 3 Consolidated Statements of Comprehensive Income (Loss) Three and six months ended June 30, 2016 and 2015 4 Consolidated Balance Sheets June 30, 2016 and December 31, 2015 5 Consolidated Statements of Cash Flows Six months ended June 30, 2016 and 2015 6 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 27 Part II - Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 28 Signatures 28 Forward Looking Information This Quarterly Report on Form 10-Q (the “Report”), including “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 2, contains forward-looking statements about the business, financial condition and prospects of TOR Minerals International, Inc. (the “Company”). The actual results of the Company could differ materially from those indicated by the forward-looking statements because of various risks and uncertainties including, without limitation, changes in demand for the Company’s products, changes in competition, economic conditions, fluctuations in exchange rates, changes in the cost of energy, fluctuations in market price for titanium dioxide (“TiO2”) pigments, interest rate fluctuations, changes in the capital markets, changes in tax and other laws and governmental rules and regulations applicable to the Company’s business, and other risks indicated in the Company’s filings with the Securities and Exchange Commission, including those set forth in the Company’s Annual Report on Form 10-K under Item 1A. Risk Factors. These risks and uncertainties are beyond the ability of the Company to control, and, in many cases, the Company cannot predict all of the risks and uncertainties that could cause its actual results to differ materially from those indicated by the forward-looking statements. When used in this report, the words “believes,” “estimates,” “plans,” “expects,” “anticipates,” “foresees,” “intends,” “may,” “likely,” “should” and similar expressions as they relate to the Company or its management are intended to identify forward-looking statements. 2 Item 1. Financial Statements and Supplementary Data TOR Minerals International, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2016 2015 2016 2015 NET SALES $ 9,850 $ 9,963 $ 19,422 $ 20,078 Cost of sales 8,680 9,010 16,927 18,231 GROSS MARGIN 1,170 953 2,495 1,847 Technical services, research and development 52 44 90 99 Selling, general and administrative expenses 1,062 1,039 1,904 2,091 Gain on disposal of assets - - (1) - OPERATING INCOME (LOSS) 56 (130) 502 (343) OTHER EXPENSE: Interest expense, net (47) (60) (97) (140) Gain (loss) on foreign currency exchange rate 10 1 (79) 23 Other, net 16 9 28 9 Total Other Expense (21) (50) (148) (108) INCOME (LOSS) BEFORE INCOME TAX 35 (180) 354 (451) Income tax expense (benefit) (52) (73) 23 (154) NET INCOME (LOSS) $ 87 $ (107) $ 331 $ (297) Earnings (loss) per common share: Basic $ 0.03 $ (0.04) $ 0.10 $ (0.10) Diluted $ 0.03 $ (0.04) $ 0.10 $ (0.10) Weighted average common shares outstanding: Basic 3,402 3,014 3,208 3,014 Diluted 3,459 3,014 3,323 3,014 See accompanying notes to the condensed consolidated financial statements. 3 TOR Minerals International, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (In thousands) Three Months Ended June 30, Six Months Ended June 30, 2016 2015 2016 2015 NET INCOME (LOSS) $ 87 $ (107) $ 331 $ (297) OTHER COMPREHENSIVE INCOME (LOSS), net of tax Currency translation adjustment, net of tax: Net foreign currency translation adjustment gain (loss) (338) 125 566 (1,499) Other comprehensive income (loss), net of tax (338) 125 566 (1,499) COMPREHENSIVE INCOME (LOSS) $ (251) $ 18 $ 897 $ (1,796) See accompanying notes to the condensed consolidated financial statements. 4 Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except per share amounts) June 30, 2016 December 31, 2015 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 3,381 $ 813 Trade accounts receivable, net 4,863 3,534 Inventories, net 11,204 13,988 Other current assets 921 878 Total current assets 20,369 19,213 PROPERTY, PLANT AND EQUIPMENT, net 17,288 17,472 DEFERRED TAX ASSET, foreign 44 19 OTHER ASSETS 4 4 Total Assets $ 37,705 $ 36,708 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 1,953 $ 2,432 Accrued expenses 1,241 1,007 Notes payable under lines of credit - 179 Export credit refinancing facility 627 1,108 Current maturities of long-term debt – financial institutions 1,367 1,485 Total current liabilities 5,188 6,211 LONG-TERM DEBT - FINANCIAL INSTITUTIONS 3,212 3,479 DEFERRED TAX LIABILITY, domestic 169 262 DEFERRED TAX LIABILITY, foreign - - Total liabilities 8,569 9,952 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock $1.25 par value: authorized, 6,000 shares; 3,542 shares issued and outstanding at June 30, 2016 and 3,014 at December 31, 2015 4,428 3,767 Additional paid-in capital 30,458 29,636 Accumulated deficit (4,934) (5,265) Accumulated other comprehensive loss (816) (1,382) Total shareholders' equity 29,136 26,756 Total Liabilities and Shareholders' Equity $ 37,705 $ 36,708 See accompanying notes to the condensed consolidated financial statements. 5 TOR Minerals International, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, 2016 2015 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income (Loss) $ 331 $ (297) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 1,269 1,413 Gain on disposal of assets (1) - Stock-based compensation 85 75 Deferred income tax benefit (121) (157) Inventory reserve 85 - Provision for bad debts (273) - Changes in working capital: Trade accounts receivables (976) (117) Inventories 3,210 2,971 Other current assets (23) (540) Accounts payable and accrued expenses (325) (1,093) Net cash provided by operating activities 3,261 2,255 CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property, plant and equipment (790) (3,104) Net cash used in investing activities (790) (3,104) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from lines of credit 3 2,472 Payments on lines of credit (197) (1,152) Proceeds from export credit refinancing facility 935 3,231 Payments on export credit refinancing facility (1,508) (4,772) Payments on long-term bank debt (537) (531) Proceeds from the issuance of common stock and exercise of warrants 1,398 - Net cash provided by (used in) financing activities 94 (752) Effect of foreign currency exchange rate fluctuations on cash and cash equivalents 3 (165) Net increase (decrease) in cash and cash equivalents 2,568 (1,766) Cash and cash equivalents at beginning of period 813 2,657 Cash and cash equivalents at end of period $ 3,381 $ 891 Supplemental cash flow disclosures: Interest paid $ 77 $ 140 Income taxes paid $ 45 $ 560 See accompanying notes to the condensed consolidated financial statements. 6 TOR Minerals International, Inc. and Subsidiaries Notes to the Condensed Consolidated Financial Statements Note 1. Accounting Policies Basis of Presentation and Use of Estimates The accompanying interim condensed consolidated financial statements (the “financial statements”) have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (the “SEC”).
